            Case 1:20-cr-00670-VEC Document 47 Filed 08/04/21 Page 1 of 3
                                                                USDC SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                DOC #:
UNITED STATES DISTRICT COURT                                    DATE FILED: 8/4/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :    20-CR-670 (VEC)
                 -against-                                    :
                                                              :        ORDER
 VACHON COMBS,                                                :
                                          Defendant.          :
 ------------------------------------------------------------ X


VALERIE CAPRONI, United States District Judge:

       WHEREAS Defendant has requested a change-of-plea hearing;

       IT IS HEREBY ORDERED THAT:

       1. The hearing will be held in person on August 31, 2021 at 11:00 a.m. in Courtroom

           443 of the Thurgood Marshall United States Courthouse, located at 40 Foley Square,

           New York, New York 10007. Members of the public may attend the hearing by

           dialing (888) 363-4749, using the access code 3121171 and the security code 0670.

           Any recording of the hearing is strictly prohibited.

       2. The status conference scheduled for August 24, 2021 at 10:00 a.m. is canceled.

       The parties are reminded that, per the SDNY COVID-19 Courthouse Entry Program, any

person who appears at any SDNY courthouse must complete a questionnaire and have his or her

temperature taken. Please see the enclosed instructions. Completing the questionnaire ahead of

time will save time and effort upon entry. Only those individuals who meet the entry

requirements established by the questionnaire will be permitted entry. Please contact chambers

promptly if you or your client do not meet the requirements. Finally, any person who appears at

any SDNY courthouse must comply with Standing Order M10-468 (21-MC-164), which further

pertains to courthouse entry.
        Case 1:20-cr-00670-VEC Document 47 Filed 08/04/21 Page 2 of 3




      SO ORDERED.

                                   _________________________________
Date: August 4, 2021                      VALERIE CAPRONI
      New York, NY                       United States District Judge




                                    2 of 3
          Case 1:20-cr-00670-VEC Document 47 Filed 08/04/21 Page 3 of 3



Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                               3 of 3
